Exhibit 10.18

 

2012 EQUITY COMPENSATION PLAN

 

Section 1. Purpose

 

The 2012 Equity Compensation Plan (the “Plan”) is hereby established to foster
and promote the long-term success of North Jersey Community Bancorp, Inc. (the
“Company”), the holding company of North Jersey Community Bank (the “Bank”), and
its shareholders by providing members of management, including employees and
management officials, with an equity interest in the Company. The Plan will
assist the Company in attracting and retaining the highest quality of
experienced persons to serve as employees and Directors and in aligning the
interests of such persons more closely with the interests of the Company’s
shareholders by encouraging such parties to maintain an equity interest in the
Company.

 

Section 2. Definitions

 

Capitalized terms not specifically defined elsewhere herein shall have the
following meaning:

 

“Act” means the Securities Exchange Act of 1934, as amended from time to time,
and any rules and regulations promulgated thereunder.

 

“Award” means the grant of Options, Restricted Stock or Performance Units
hereunder.

 

“Board” means the Board of Directors of the Company.

 

“Change in Control” means any of the following:

 

(1) a reorganization, merger, consolidation or sale of all or substantially all
of the assets of the Company, or any similar transaction, in any case in which
the shareholders of the Company prior to such transaction hold less than a
majority of the voting power of the resulting entity; or

 

(2) individuals who constitute the Incumbent Board of the Company cease for any
reason to constitute a majority thereof.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder.

 

“Committee” means the Compensation Committee of the Board, or such successor
committee of the Board undertaking the responsibilities currently exercised by
the Compensation Committee. Each member of the Committee shall at all times
qualify as a “Non-Employee Director” within the meaning of SEC Rule 16b-3(b)(3)
and an “outside director” within the meaning of Regulation 1.162-27 under Code
Section 162(m).

 





“Common Stock” or “Stock” means the common stock, no par value per share, of the
Company.

 

“Company” means North Jersey Community Bancorp, Inc. and any present or future
subsidiary or parent corporations of North Jersey Community Bancorp, Inc. (as
defined in Section 424 of the Code) or any successor to such corporations.

 

“Disability” shall mean the Participant’s inability for a period of three (3)
consecutive months, or for six (6) months during any twelve (12) month period,
to perform the requirements of the Participant’s position with the Company due
to physical or mental impairment; provided, however, with respect to a
Participant who has been granted an Incentive Stock Option such term shall have
the meaning set forth in Section 422(c)(6) of the Code. For purposes of
Restricted Stock Awards under Section 8, “Disability” shall be as defined in
Section 8.3(a)(1). The determination of whether a Disability exists will be made
by the Committee.

 

“Eligible Shares has the meaning ascribed in Section 5(a)

 

“Fair Market Value” means, with respect to shares of Common Stock, the fair
market value as determined by the Committee in good faith and in a manner
established by the Committee from time to time, taking into account such factors
as the Committee shall deem relevant, including the book value of the Common
Stock and, to the extent the Common Stock is traded on a national securities
exchange, the Fair Market Value of the Common Stock shall be the closing price
of the Common Stock on the date the Fair Market Value is determined.

 

“Incentive Stock Option” means an option to purchase shares of Common Stock
granted to a Participant under the Plan which is intended to meet the
requirements of Section 422 of the Code.

 

“Incumbent Board” means the Board of Directors of the Company on the date of
stockholders approval of this Plan, provided that any person becoming a director
subsequent to such date whose election was approved by a vote of at least three
quarters of the directors comprising the Incumbent Board, or whose nomination
for election by stockholders was approved by the same nominating committee
serving under an Incumbent Board, shall be considered as though such individual
were a member of the Incumbent Board.

 

“Management Official” means an employee of the Company, a non-employee member of
the Board, a member of any advisory committee or any other service provider to
the Company.

 

“Non-Qualified Stock Option” means an option to purchase shares of Common Stock
granted to a Participant under the Plan which is not intended to be an Incentive
Stock Option.

 

“Option” means an Incentive Stock Option or a Non-Qualified Stock Option

-2-





granted hereunder.

 

“Participant” means a Management Official selected by the Committee to receive
an Award under the Plan.

 

“Performance Cycle or Cycle” means the period selected by the Committee during
which the performance of the Company is measured for the purpose of determining
the extent to which an award of Performance Units has been earned. Applicable
performance goals relating to each Performance Cycle shall be established not
later than the earlier of (1) 90 days after the beginning of any performance
period applicable to such Performance Units or (2) the time 25% of such
performance period has elapsed.

 

“Performance Goals” means the objectives established by the Committee for a
Performance Cycle, for the purpose of determining and measuring the extent to
which Performance Units, which have been contingently awarded for such Cycle,
have been earned. For purposes of qualifying Awards intended by the Committee to
be exempt under Code Section 162(m) and regulations thereunder, the Committee
may use one or more of the following as Performance Goals: (1) earnings or
earnings growth; (2) earnings per share; (3) return on equity, assets, capital
employed or investment; (4) revenues or revenue growth; (5) gross profit; (6)
gross margin; (7) net income or net income per common share; (8) operating
margin; (9) operating cash flow; (10) stock price appreciation and total
shareholder return, (11) economic profit or value created, (12) interest
expense, (13) strategic business criteria, (14) efficiency ratio, (15) growth in
assets, loan and/or deposits, (16) net interest margin, (17) loan production
volume, (18) asset quality, including net charge offs, levels of classified
assets and non-performing loan levels, (19) interest rate risk sensitivity, (21)
capital compliance, or any combination of any of the forgoing. Targeted level or
levels of performance with respect to such business criteria may be established
at such levels and in such terms as the Committee may determine, in its
discretion, including in absolute terms, as a goal relative to performance in
prior periods, or as a goal compared to the performance of one or more
comparable companies or an index covering multiple companies. Performance Goals
may be particular to a Participant, the Company, subsidiary or other business
segment of the Company, or may be based on the performance of the Company as a
whole.

 

“Performance Units or Units” means a fixed or variable dollar or Common Stock
share denominated Unit contingently awarded under Section 9 of the Plan.

 

“Plan” means the 2012 Equity Compensation Plan.

 

“Restricted Stock Award” means a grant of shares of Common Stock pursuant to
Section 8 hereof.

 

“SEC” means the Securities and Exchange Commission.

 

“Termination for Cause” means termination because of Participant’s intentional

-3-



failure to perform stated duties, personal dishonesty, willful violation of any
law, rule regulation (other than traffic violations or similar offenses) or
final cease and desist order issued by any regulatory agency having jurisdiction
over the Participant or the Company.

 

Section 3. Administration

 

(a) The Plan shall be administered by the Committee. Among other things, the
Committee shall have authority, subject to the terms of the Plan, to grant
Awards, to determine the type of Award granted, to determine the individuals to
whom and the time or times at which Awards may be granted, to determine whether
Options are to be Incentive Options or Non-Qualified Stock Options (subject to
the requirements of the Code, which provide that only employees may receive
Incentive Options), to determine the terms and conditions of any Award granted
hereunder, including whether to impose any vesting period, and if the Award is
an Option, the exercise price thereof, subject to the requirements of this Plan.

 

(b) Subject to the other provisions of the Plan, the Committee shall have
authority to adopt, amend, alter and repeal such administrative rules,
guidelines and practices governing the operation of the Plan as it shall from
time to time consider advisable, to interpret the provisions of the Plan and any
Award and to decide all disputes arising in connection with the Plan. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any grant agreement in the manner and to the
extent it shall deem appropriate to carry the Plan into effect, in its sole and
absolute discretion. The Committee’s decision and interpretations shall be final
and binding. Any action of the Committee with respect to the administration of
the Plan shall be taken pursuant to a majority vote or by the unanimous written
consent of its members.

 

(c) The Committee may employ such legal counsel, consultants and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion received from any such counsel or consultant and any computation
received from any such consultant or agent.

 

Section 4. Eligibility and Participation

 

Management Officials of the Company shall be eligible to participate in the
Plan. The Participants under the Plan shall be selected from time to time by the
Committee, in its sole discretion, from among those eligible, and the Committee
shall determine in its sole discretion the numbers of shares to be covered by
the Award or Awards granted to each Participant. Options intended to qualify as
Incentive Stock Options shall be granted only to persons who are eligible to
receive such options under Section 422 of the Code; i.e., employees of the
Company.

 

Section 5. Shares of Stock Available for Awards

 

(a) The maximum number of shares of Common Stock or equivalents which may be
issued under the Plan is 125,000 subject to the adjustments as provided in this
Section 5

-4-



and Section 10, to the extent applicable; provided, however, that on January 1st
of each year that the Plan is in effect, the number of shares of Common Stock or
equivalents which may be issued under the Plan shall automatically increase such
that the number of shares issued and eligible for issuance under this Plan, when
combined with the number of shares of Common Stock issued or eligible for
issuance under all other equity compensation plans of the Company then in effect
(“Eligible Shares”), will equal 10% of the Company’s then issued and outstanding
shares of Common Stock. If the number of Eligible Shares exceeds 10% of the
Company’s issued and outstanding shares of Common Stock on any such January 1st,
then there will be no adjustment to the number of shares or share equivalents
which may be issued under this Plan. If an Award granted under this Plan expires
or terminates before exercise or is forfeited for any reason, without a payment
in the form of Common Stock being granted to the Participant, the shares of
Common Stock subject to such Award, to the extent of such expiration,
termination or forfeiture, shall again be available for subsequent Award grant
under the Plan.

 

(b) In the event that any stock dividend, stock split, reverse stock split or
combination, extraordinary cash dividend, creation of a class of equity
securities, recapitalization, reclassification, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares, warrants or
rights offering to purchase Common Stock at a price substantially below Fair
Market Value, or other similar transaction affects the Common Stock such that an
adjustment is required in order to preserve the benefits or potential benefits
intended to be granted or made available under the Plan to Participants, the
Committee shall proportionately and appropriately adjust equitably any or all of
(i) the maximum number and kind of shares of Common Stock in respect of which
Awards may be granted under the Plan to Participants, (ii) the number and kind
of shares of Common Stock subject to outstanding Options held by Participants,
and (iii) the exercise price with respect to any Options held by Participants,
without changing the aggregate purchase price as to which such Options remain
exercisable, and if considered appropriate, the Committee may make provision for
a cash payment with respect to any outstanding Options held by a Participant,
provided that no adjustment shall be made pursuant to this Section if such
adjustment would cause the Plan to fail to comply with Section 422 of the Code
with regard to any Incentive Stock Options granted hereunder or fail to comply
with the requirements of Rule 16b-3 under the Act or any successor or
replacement regulation. No fractional Shares shall be issued on account of any
such adjustment.

 

(c) Any adjustments under this Section will be made by the Committee, whose
determination as to what adjustments, will be made and the extent thereof will
be final, binding and conclusive.

 

Section 6. Non-Qualified Stock Options

 

6.1 Grant of Non-Qualified Stock Options.

 

Subject to the provisions hereof, the Committee may, from time to time, grant
Non-Qualified Stock Options to Participants upon such terms and conditions as
the Committee may determine, and may grant Non-Qualified Stock Options in
exchange for and upon surrender

-5-



of previously granted Options under this Plan. Non-Qualified Stock Options
granted under this Plan are subject to the following terms and conditions:

 

(a) Price. The purchase price per share of Common Stock deliverable upon the
exercise of each Non-Qualified Stock Option shall be determined by the Committee
on the date the option is granted. The purchase price shall not be less than one
hundred percent (100%) of the Fair Market Value of the Common Stock on the date
of grant. Shares may be purchased only upon full payment of the purchase price.

 

(b) Terms of Options. The term during which each Non-Qualified Stock Option may
be exercised shall be determined by the Committee, but in no event shall a
Non-Qualified Stock Option be exercisable in whole or in part more than ten (10)
years from the date of grant.

 

(c) Termination of Service. Except as provided herein, unless otherwise
determined by the Committee, upon the termination of the service of a
Participant who is not an employee for any reason other than Disability, death
or Termination for Cause, the Participant’s Non-Qualified Stock Options shall be
exercisable only as to those shares which were immediately exercisable by the
participant at the date of termination and only for one (1) year from the date
of such termination. In the event of death or termination of service of a
Participant who is not an employee as a result of Disability of the Participant,
all Non-Qualified Stock Options held by the Participant, whether or not
exercisable at such time, shall be exercisable by the Participant or his legal
representatives, or beneficiaries of the Participant for one (1) year from the
date of such termination. Upon the termination of the service of a Participant
who is a common law employee of the Company for any reason other than
Disability, death or Termination for Cause, the Participant’s Non-Qualified
Stock Options shall be exercised only as to those shares which were immediately
exercisable by the Participant at the date of termination and only for a period
of three (3) months following termination. In the event of death or termination
of service of a Participant who is a common law employee of the Company as a
result of Disability of any such Participant, all Non-Qualified Stock Options
held by such Participant, whether or not exercisable at such time, shall be
exercisable by the Participant or his legal representatives or beneficiaries of
the Participant for one (1) year or such longer period as is determined by the
Committee following the date of the Participant’s death or termination of
service due to Disability, provided that in no event shall the period extend
beyond the expiration of the Non-Qualified Stock Option term. Notwithstanding
any other provisions set forth herein to the contrary nor any provision
contained in any agreement relating to the award of an option, in the event of a
Termination for Cause, all of the Participant’s Non-Qualified Stock Options
shall immediately expire upon such Termination for Cause and shall not be
exercisable, regardless of whether such Non-Qualified Stock Options were vested.

 

(d) Transferability. Except as provided for hereunder, no Option granted under
the Plan shall be assignable or transferable by a Participant, and any attempted
disposition thereof shall be null and void and of no effect. Nothing contained
herein shall be deemed to prevent transfers by will or by the applicable laws of
descent and distribution.



-6-



Section 7. Incentive Stock Options

 

7.1 Grant of Incentive Stock Options.

 

The Committee may, from time to time, grant Incentive Stock Options to
Management Officials who are employees of the Company. Incentive Stock Options
granted pursuant to the Plan shall be subject to the following terms and
conditions:

 

(a) Price. The purchase price per share of Common Stock deliverable upon the
exercise of each Incentive Stock Option shall be not less than one hundred
percent (100%) of the Fair Market Value of the Common Stock on the date of grant
or the par value of the Common Stock, whichever is higher. However, if a
Participant owns stock possessing more than ten percent (10%) of the total
combined voting power of all classes of Common Stock, the purchase price per
share of Common Stock deliverable upon the exercise of each Incentive Stock
Option shall not be less than one hundred ten percent (110%) of the Fair Market
Value of the Common Stock on the date of grant or the par value of the Common
Stock, whichever is greater. Shares may be purchased only upon payment of the
full purchase price.

 

(b) Amounts of Options. Incentive Stock Options may be granted to any Management
Official who is an employee of the Company in such amounts as determined by the
Committee. In the case of an option intended to qualify as an Incentive Stock
Option, the aggregate Fair Market Value (determined as of the time the option
first becomes exercisable) of the Common Stock with respect to which Incentive
Stock Options granted are exercisable for the first time by the Participant
during any calendar year shall not exceed $100,000. The provisions of this
Section 7.1(b) shall be construed and applied in accordance with Section 422(d)
of the Code and the regulations, if any, promulgated thereunder. To the extent
an award is in excess of such limit, it shall be deemed a Non-Qualified Stock
Option. The Committee shall have discretion to redesignate options granted as
Incentive Stock Options as Non-Qualified Options.

 

(c) Terms of Options. The term during which each Incentive Stock Option may be
exercised shall be determined by the Committee, but in no event shall an
Incentive Stock Option be exercisable in whole or in part more than ten (10)
years from the date of grant. If at the time an Incentive Stock Option is
granted to an employee, the employee owns Common Stock representing more than
ten percent (10%) of the total combined voting power of the Company (or, under
Section 422(d) of the Code, is deemed to own Common Stock representing more than
ten percent (10%) of the total combined voting power of all such classes of
Common Stock, by reason of the ownership of such classes of Common Stock,
directly or indirectly, by or for any brother, sister, spouse, ancestor or
lineal descendent of such employee, or by or for any corporation, partnership,
estate or trust of which such employee is a shareholder, partner or
beneficiary), the Incentive Stock Option granted to such employee shall not be
exercisable after the expiration of five (5) years from the date of grant.

 

(d) Termination of Service. Except as provided in Section 7.1(e) hereof, upon

-7-





the termination of a Participant’s service for any reason other than Disability,
death or Termination for Cause, the Participant’s Incentive Stock Options which
are then exercisable at the date of termination may only be exercised by the
Participant for a period of three (3) months following termination.
Notwithstanding any provisions set forth herein nor contained in any Agreement
relating to an award of an Option, in the event of Termination for Cause all
rights under the Participant’s Incentive Stock Options shall expire immediately
upon termination, and such Incentive Stock Options shall not be exercisable.

 

Unless otherwise determined by the Committee, in the event of death or
termination of service as a result of Disability of any Participant, all
Incentive Stock Options held by such Participant, whether or not exercisable at
such time, shall be exercisable by the Participant or the Participant’s legal
representatives or beneficiaries of the Participant for one (1) year following
the date of the participant’s death or termination of employment as a result of
Disability. In no event shall the exercise period extend beyond the expiration
of the Incentive Stock Option term.

 

(e) Transferability. No Incentive Option granted under the Plan shall be
assignable or transferable by a Participant, except pursuant to the laws of
descent and distribution, and any attempted distribution shall be null and void
and of no effect.

 

(f) Compliance with Code. The options granted under this Section 7 of the Plan
are intended to qualify as incentive stock options within the meaning of Section
422 of the Code, but the Company makes no warranty as to the qualification of
any option as an incentive stock option within the meaning of Section 422 of the
Code. A Participant shall notify the Committee in writing in the event that he
disposes of Common Stock acquired upon exercise of an Incentive Stock Option
within the two-year period following the date the Incentive Stock Option was
granted or within the one-year period following the date he received Common
Stock upon the exercise of an Incentive Stock Option and shall comply with any
other requirements imposed by the Company in order to enable the Company to
secure the related income tax deduction to which it will be entitled in such
event under the Code.

 

Section 8. Restricted Stock

 

8.1 Grant of Restricted Stock Awards

 

(a) Grants. The Committee may grant Restricted Stock Awards entitling recipients
to acquire shares of Common Stock, subject to the right of the Company to
require forfeiture of such shares from the Participant in the event that
conditions specified by the Committee in the applicable Restricted Stock Award
are not satisfied prior to the end of the applicable restriction period or
periods established by the Committee for such Restricted Award. During the
restricted period, shares constituting a Restricted Stock Award may not be
transferred, although a Participant shall be entitled to exercise other indicia
of ownership, including the right to vote such shares and receive any dividends
declared on such shares.

-8-





(b) Terms and Conditions. Subject to Section 8.2, the Committee shall determine
the terms and conditions of any such Restricted Stock Award, including the
conditions for forfeiture.

 

(c) Stock Certificates. The Company may cause shares issued as part of a
Restricted Stock Award to be issued in either book entry form or certificated
form. Shares issued in book entry form will be maintained in an account at the
Company’s transfer agent, and only released to a Participant upon satisfaction
of any required restrictions. Any stock certificates issued in respect of a
Restricted Stock Award shall be registered in the name of the Participant and,
unless otherwise determined by the Committee, deposited by the Participant,
together with a stock power endorsed in blank, with the Company (or its
designee). At the expiration of the applicable restriction periods, the Company
(or such designee) shall deliver the certificates no longer subject to such
restrictions to the Participant or if the Participant has died, to the
beneficiary designated, in a manner determined by the Committee, by a
Participant to receive amounts due or exercise rights of the Participant in the
event of the Participant’s death (the “Designated Beneficiary”). In the absence
of an effective designation by a Participant, Designated Beneficiary shall mean
the Participant’s estate.

 

8.2 Distribution of Restricted Stock Awards

 

(a) Restricted Stock Awards shall not be distributed and the restrictions
pertaining to such award shall not expire earlier than –

 

(1) upon the completion or satisfaction of the conditions specified by the
Committee in the Award;

 

(2) a Participant’s separation from service;

 

(3) the date a Participant becomes disabled (as defined in Section 8.3(b));

 

(4) upon the death of a Participant;

 

(5) a change in the ownership or effective control of the Company, or in the
ownership of a substantial portion of the assets of the Company, as described in
Section 10(c) or, if in conflict therewith, to the extent necessary, by the
Secretary of Treasury under regulations issued under Code section 409A; or

 

(6) upon the occurrence of an unforeseeable emergency.

 

(b) A payment of a Participant’s vested interest in a Restricted Stock Award
may, in the discretion of the Committee, be made in the event of a Participant’s
Disability, upon

-9-



the occurrence of a Change-in-Control or Unforeseeable Emergency (as defined
below). Payments in settlement of a Participant’s vested interest in a
Restricted Stock Award shall be made as soon as practicable after such
occurrence or after the Participant otherwise vests in such award. For the
purposes of section 409A of the Code, the entitlement to a series of installment
payments will be treated as the entitlement to a single payment.

 

(c) Other provisions of the Plan notwithstanding, if, upon the written
application of a Participant, the Committee determines that the Participant has
an unforeseeable emergency (as defined in Section 8.3(b)), the Committee may, in
its sole discretion, direct the payment to the Participant of all or a portion
of the balance of his or her vested interest in a Restricted Stock Award in a
lump sum payment, provided that any such withdrawal shall be limited by the
Committee to the amount reasonably necessary to meet the emergency, including
amounts needed to pay any income taxes or penalties reasonably anticipated to
result from the payment. No payment may be made to the extent that such
emergency is or may be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the Participant’s assets or to the
extent the liquidation of such assets would not cause severe financial hardship.

 

(d) The Committee may not otherwise permit the acceleration of the time or
schedule of any vesting of a Restricted Stock award scheduled to be paid
pursuant to the Plan, unless such acceleration of the time or schedule is (i)
necessary to fulfill a domestic relations order (as defined in section
414(p)(1)(B) of the Code) or to comply with a certificate of divestiture (as
defined in section 1043(b)(2) of the Code), (ii) de minimis in nature (as
defined in regulations promulgated under section 409A of the Code), (iii) to be
used for the payment of FICA taxes on amounts deferred under the Plan, or (iv)
equal to amounts included in the federal personal taxable income of the
Participant under section 409A of the Code.

 

8.3 Definitions for Restricted Stock Awards

 

(a) For purposes of this Section 8, the following definitions shall apply-

 

(1) “Disability” shall mean (i) the inability of a Participant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) if the
Participant is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company.

 

(2) “Unforeseeable Emergency” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code section 152(a)) of the
Participant, loss of the Participant’s

-10-



property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.

 

Section 9. Performance Units

 

9.1 Authority of Committee

 

Subject to the provisions of the Plan, the Committee shall have sole and
complete authority to determine (i) the Participants who shall receive
Performance Units and the number of Units awarded for each Performance Cycle;
(ii) the duration of each Performance Cycle; and (iii) the value of or valuation
methodology for each Performance Unit. Performance Units may be denominated in
fixed or variable dollar amounts, or may be made equal to one or more shares of
Common Stock. There may be more than one Performance Cycle in existence at any
one time, and the duration of such Performance Cycles may differ, as determined
by the Committee.

 

9.2 Performance Goals

 

The Committee shall establish Performance Goals for each Cycle on the basis of
such criteria and to accomplish such objectives as the Committee may from time
to time select. During any Cycle, the Committee may adjust the Performance Goals
for such Cycle as it deems equitable in recognition of unusual or non-recurring
events affecting the Corporation or changes in applicable tax laws or accounting
principles; provided however, that no such adjustment shall be made with respect
to Awards intended by the Committee to qualify as exempt under Code Section
162(m) if such adjustment would result in the loss of such exemption.

 

9.3 Terms and Conditions

 

The Committee shall determine the number of Performance Units that have been
earned on the basis of the Company’s performance in relation to the established
Performance Goals. Performance Units may not be sold, assigned, transferred,
pledged or otherwise encumbered, except as herein provided, during the
Performance Cycle. Payment for Performance Units shall be in cash or shares of
Common Stock, in such proportions as the Committee shall determine.

 

9.4 Termination

 

A Participant must be a Management Official at the end of a Performance Cycle to
be entitled to payment of Performance Units in respect of such Cycle; provided,
however, that in the event a Participant ceases to be a Management Official with
the Committee’s consent before the end of such Cycle, or upon the occurrence of
a Participant’s death or Disability prior to the end of such Cycle, the
Committee, in its discretion and after taking into consideration the performance
of such Participant and the performance of the Company during the Cycle, may
authorize payment to such Participant (or the Participant’s legal
representative) of all or a portion of the Performance Units deemed by the
Committee to have been earned by the Participant through the date of
termination.



-11-



Section 10. Extension

 

The Committee may, in its sole discretion, extend the dates during which all or
any particular Option or Options granted under the Plan may be exercised;
provided, however, that no such extension shall be permitted if it would cause
Non-Qualified Stock Options or Incentive Stock Options issued under the Plan to
fail to comply with Section 409A or 422 of the Code. An election to defer the
lapse of restrictions on a Restricted Stock Award shall not take effect until at
least twelve (12) months after the date on which the election is made and in the
event that an election to defer the lapse of restrictions is made other than in
the event of death, disability or the occurrence of an unforeseeable emergency,
payment of such award must be deferred for a period of not less than five (5)
years from the date that restrictions would have otherwise lapsed. Nothing
contained in this provision, or elsewhere in this Plan, shall be construed to
provide the Committee with authority to change the exercise price of any Award,
other than in connection with any adjustment provided for under Section 5(b)
hereof, or such changes as may be approved by the Company’s shareholders.

 

Section 11. General Provisions Applicable to Awards

 

(a) Each Award under the Plan shall be evidenced by a writing delivered to the
Participant specifying the terms and conditions thereof and containing such
other terms and conditions not inconsistent with the provisions of the Plan as
the Committee considers necessary or advisable to achieve the purposes of the
Plan or comply with applicable tax and regulatory laws and accounting
principles.

 

(b) Each Award may be granted alone, in addition to or in relation to any other
Award. The terms of each Award need not be identical, and the Committee need not
treat Participants uniformly. Except as otherwise provided by the Plan or a
particular Award, any determination with respect to an Award may be made by the
Committee at the time of grant or at any time thereafter.

 

(c) In the event of a consolidation, reorganization, merger or sale of all or
substantially all of the assets of the Company, in each case in which
outstanding shares of Common Stock are exchanged for securities, cash or other
property of any other corporation or business entity or in the event of a
liquidation of the Company, the Committee will provide for any one or more of
the following actions, as to outstanding Awards: (i) provide that such Awards
shall be assumed, or equivalent Awards shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof), provided that any options
substituted for Incentive Stock Options shall meet the requirements of Section
424(a) of the Code, (ii) upon written notice to the Participants, provide that
all unexercised Options will terminate immediately prior to the consummation of
such transaction unless exercised (to the extent then exercisable) by the
Participant within a specified period following the date of such notice, (iii)
in the event of a merger under the terms of which holders of the Common Stock of
the Company will receive upon consummation thereof a cash payment for each share
surrendered in the merger

-12-



(the “Merger Price”), make or provide for a cash payment to the Participants
equal to the difference between (A) the Merger Price times the number of shares
of Common Stock subject to outstanding Options (to the extent then exercisable
at prices not in excess of the Merger Price) and (B) the aggregate exercise
price of all such outstanding Options in exchange for the termination of such
Options, or (iv) provide that all or any outstanding Awards shall become
exercisable in full, or that the restrictions on such Awards shall lapse,
immediately prior to such event.

 

(d) For purposes of the Plan, the following events shall not be deemed a
termination of service of a Participant:

 

(i) a transfer to the employment of the Company from a subsidiary or from the
Company to a subsidiary, or from one subsidiary to another, or

 

(ii) an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the Participant’s right to
reemployment is guaranteed either by a statute or by contract or under the
policy pursuant to which the leave of absence was granted or if the Committee
otherwise so provides in writing.

 

(e) The Committee may at any time, and from time to time, amend, modify or
terminate the Plan or any outstanding Award held by a Participant, including
substituting therefore another Award of the same or a different type or changing
the date of exercise or realization, provided that the Participant’s consent to
each action shall be required unless the Committee determines that the action,
taking into account any related action, would not materially and adversely
affect the Participant, and further provided that no amendment increasing the
number of shares subject to the Plan or decreasing the exercise price for any
Option provided for under the Plan may be effectuated without the approval of
the shareholders of the Company; provided, however, that no such amendment or
modification will be effective if such amendment or modification would cause the
Plan to fail to comply with the requirements of Rule 16b-3 under the Act or any
successor or replacement regulation.

 

(f) The Committee may, in its sole discretion, terminate the Plan (in whole or
in part) with respect to one or more Participants and distribute to such
affected Participants their vested interest in any Restricted Stock award in a
lump sum as soon as reasonably practicable following such termination, but if,
and only if, (i) all nonqualified defined contribution deferred compensation
plans maintained by the Company and its Affiliates are terminated, (ii) no
payments other than payments that would be payable under the terms of the Plan
if the termination had not occurred are made within twelve (12) months of the
termination of the Plan, (iii) all payments of the vested interest in Restricted
Stock awards are made within twenty-four (24) months of the termination of the
Plan, and (iv) the Company acknowledges to the Participants that it will not
adopt any new nonqualified defined contribution deferred compensation plans at
any time within five (5) years following the date of the termination of the
Plan.

-13-





Section 12. Miscellaneous

 

(a) No person shall have any claim or right to be granted an Award, and the
grant of an Award shall not be construed as giving a Participant the right to
continued employment or service on the Company’s Board. The Company expressly
reserves the right at any time to dismiss a Participant free from any liability
or claim under the Plan, except as expressly provided in the applicable Award.

 

(b) Nothing contained in the Plan shall prevent the Company from adopting other
or additional compensation arrangements.

 

(c) Subject to the provisions of the applicable Award, no Participant shall have
any rights as a shareholder (including, without limitation, any rights to
receive dividends, or non-cash distributions with respect to such shares) with
respect to any shares of Common Stock to be distributed under the Plan until he
or she becomes the holder thereof.

 

(d) Notwithstanding anything to the contrary expressed in this Plan, any
provisions hereof that vary from or conflict with any applicable Federal or
State securities laws (including any regulations promulgated thereunder) shall
be deemed to be modified to conform to and comply with such laws.

 

(e) No member of the Committee shall be liable for any action or determination
taken or granted in good faith with respect to this Plan nor shall any member of
the Committee be liable for any agreement issued pursuant to this Plan or any
grants under it. Each member of the Committee shall be indemnified by the
Company against any losses incurred in such administration of the Plan, unless
his action constitutes serious and willful misconduct.

 

(f) Awards may not be granted under the Plan more than ten (10) years after
approval of the Plan by the Company’s shareholders, but then outstanding Awards
may extend beyond such date.

 

(h) To the extent that State laws shall not have been preempted by any laws of
the United States, the Plan shall be construed, regulated, interpreted and
administered according to the other laws of the State of New Jersey.

 

(i) A Participant in the Plan shall have no right to receive payment (in any
form) with respect to his or her restricted Stock award until legal and
contractual obligations of the Company relating to establishment of the Plan and
the making of such payments shall have been complied with in full. In addition,
the Company shall impose such restrictions on stock delivered to a Participant
hereunder and any other interest constituting a security as it may deem
advisable in order to comply with the Securities Act of 1933, as amended, the
requirements of

-14-



any stock exchange or automated quotation system upon which the stock is then
listed or quoted, any applicable state securities laws, any provision of the
Company’s certificate of incorporation or bylaws, or any other law, regulation,
or binding contract to which the Company is a party.

-15-